United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE ARMY, ABERDEEN
PROVING GROUND, Aberdeen, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Toby Rubenstein, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0770
Issued: October 29, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 23, 2017 appellant, through her representative, filed a timely appeal from a
November 8, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Board has jurisdiction under the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3 to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an aggravation of
preexisting left knee arthritis causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 28, 2011 appellant, then a 59-year-old human resources specialist, filed an
occupational disease claim (Form CA-2) alleging that she aggravated her preexisting, posttraumatic, left-knee arthritis while working, and that frequent travel and increased walking
accelerated her need for a total left knee replacement.3 She noted that she first became aware of
her claimed condition on November 3, 2008 and first attributed it to her federal employment on
November 21, 2008.
By development letter dated August 4, 2011, OWCP requested that appellant provide
evidence in support of her claim. It advised her of the type of factual and medical evidence
required and attached a questionnaire for her completion. OWCP afforded appellant 30 days to
provide the necessary information.
In support of her claim, appellant provided narrative statements which noted that her
work unit moved into a new facility on November 3, 2008. She alleged that her knee
subsequently became more symptomatic due to the increased walking. Appellant asserted that,
“Although the post-traumatic arthritis was progressively getting worse over prior years due to
travel requirements, the lack of accommodations and size of the new building rapidly accelerated
my condition.” She alleged that from November 3 to December 18, 2008 she went from walking
short distances without a limp to needing a wheelchair full time. On November 21, 2008
appellant’s physician recommended a total knee replacement. Appellant traveled frequently for
work from 2006 through 2008. By December 2008, she could no longer travel due to pain.
Appellant underwent total left knee replacement surgery in March 2009 and retired from the
employing establishment on October 2, 2009.
Appellant noted a history of injury in which she sustained a left leg crush injury and right
clavicle fracture in a nonwork motor vehicle accident on October 8, 2000 and was wheelchairbound for two years. She had an additional motor vehicle injury in August 2007, which resulted
in neck and shoulder spasms, and a left-foot fracture. Appellant underwent several left knee
surgeries before the March 2009 total replacement.
By letter dated August 2, 2011, the employing establishment controverted appellant’s
claim asserting that she was accommodated for all of her medical needs. It noted that she was
given the opportunity to decline travel due to health reasons, but advised that she preferred to
make the trips. The employing establishment further noted that appellant’s duty station built in
2009 was a one-level building with no steps and no ramps, and the bathrooms were handicap
accessible.
Appellant submitted medical evidence in support of her claim.
3

The present claim was assigned OWCP File No. xxxxxx352. Appellant had additional claims before OWCP.
OWCP File No. xxxxxx321 was accepted for aggravation of left knee arthritis and knee replacement due to an injury
during a fire drill. OWCP File No. xxxxxx282 was accepted for aggravation of left knee post-traumatic arthritis due
to walking to a bus at an airport. OWCP File No. xxxxxx480 was accepted for aggravation of depressive disorder,
post-traumatic stress disorder, panic disorder, and phobia. These other claims have not been administratively
combined with the present claim and are not presently before the Board.

2

In a May 2, 2011 report, Dr. Richard I. Zamarin, a Board-certified orthopedic surgeon,
noted appellant’s history of the motor vehicle accidents and the resulting injuries which left her
confined to a wheelchair. He reviewed her list of work activities and opined that work factors
such as walking and traveling aggravated her preexisting, post-traumatic arthritis and accelerated
the knee replacement surgery.
By decision dated October 26, 2011, OWCP denied appellant’s occupational disease
claim. It found that appellant had not submitted medical evidence diagnosing a condition
resulting from employment activities.
Appellant, through counsel, requested an oral hearing, held on October 28, 2011. By
decision dated February 2, 2013, an OWCP hearing representative vacated the October 26, 2011
decision and remanded the case for further medical development.
In an April 25, 2012 statement of accepted facts (SOAF), OWCP noted appellant’s
retirement, the accepted conditions in her other claims, and her nonwork-related motor vehicle
accidents in 2000 and 2007.
On August 17, 2012 OWCP referred appellant to Dr. Willie Thompson, a Board-certified
orthopedic surgeon, for a second opinion evaluation.
On January 11, 2013 OWCP updated the SOAF to note that appellant attributed the
aggravation of her underlying knee arthritis to excessive walking beginning November 3, 2008.
It further noted that she was required to travel and made approximately 10 trips a year from 2006
through 2008. OWCP noted in November 3, 2008 the employing establishment moved to a new
building such that appellant’s handicapped parking spot was 300 feet from her desk, while in the
previous location it had been 25 to 45 feet. It also noted that office equipment and supplies were
located further from her desk in the new building. OWCP reported that appellant used a
wheelchair when working on a regular basis beginning in December 2008.
On January 15, 2013 OWCP requested a supplemental report from Dr. Thompson based
on the revised SOAF. In a report dated March 5, 2013, Dr. Thompson reviewed the amended
SOAF and again opined that appellant’s left knee condition was not causally related to factors of
her federal employment. He found that she was not required to perform an excessive amount of
walking, kneeling, crawling, standing, or other activities which would have resulted in anything
more than a temporary aggravation of her preexisting condition which would have resolved
within a brief period of time with appropriate treatment.
By decision dated May 22, 2013, OWCP denied appellant’s claim, finding that
Dr. Thompson’s second opinion report negated a permanent, work-related aggravation of her
preexisting left knee arthritis.
Appellant again requested an oral hearing, which was held on October 29, 2013.4 By
decision dated December 23, 2013, OWCP’s hearing representative vacated the May 22, 2013
4
During the hearing, counsel argued, among other things that OWCP improperly declined to address appellant’s
request for assistance in communication with Dr. Thompson as an accommodation under FECA Bulletin No. 12-05.

3

decision and remanded the case for OWCP to address appellant’s request for accommodations
under FECA Bulletin No. 12-05.
On July 31, 2014 OWCP referred appellant for a second opinion evaluation with
Dr. Steven J. Valentino, an osteopath and Board-certified orthopedic surgeon, and provided an
updated SOAF which included the varying size of the employing establishment’s buildings, the
amount of time she spent in work travel, and the accepted aggravations of her left knee and
emotional condition.
In an August 19, 2014 report, Dr. Valentino noted his review of appellant’s medical
records and her assertion that work-related job duties aggravated her preexisting left knee
osteoarthritis. He described the progression of her knee problems and opined in an August 19,
2014 report that her significant left knee injury and surgical intervention left her with a
significant step-off about the lateral tibial plateau resulting in her post-traumatic arthritis and
subsequent need for knee replacement. Since then, appellant’s knee condition had attained
maximum medical improvement. Dr. Valentino stated that her work activities caused “no
significant aggravation of her post-traumatic arthritic changes about her left knee” and that her
diagnosed condition was “not medically connected” to work factors.
By decision dated January 26, 2015, OWCP denied appellant’s occupational disease
claim, finding that Dr. Valentino’s report, which found no causal relationship between her
employment duties and her preexisting, post-traumatic left knee osteoarthritis, carried the weight
of the medical evidence.
Appellant, through her representative, requested reconsideration on December 8, 2015,
arguing that a conflict of medical opinion existed between Drs. Valentino and Zamarin and that
Dr. Thompson’s reports should have been excluded from the record. The representative also
submitted additional medical evidence.
In an April 29, 2015 report, Dr. Stewart A. Kaufman, a Board-certified orthopedic
surgeon, noted his review of the SOAF and appellant’s work activities. He diagnosed left knee
post-traumatic arthritis with total knee replacement, left leg peroneal nerve injury and complex
regional pain syndrome (CRPS), and denervation of the proximal tibio-fibular joint and resection
of a neuroma of the patellar branch of the saphenous nerve he opined that because appellant had
to walk great distances and climb stairs, which increased the stress on her knee, her employment
aggravated and accelerated her underlying knee conditions.
On July 1, 2015 Dr. Zamarin opined that appellant’s work required her to travel which
necessitated walking, standing, and climbing stairs. These activities aggravated the posttraumatic arthritis in her left knee and accelerated the need for total left knee replacement.
Dr. Franklin E. Caldera, an osteopath and a Board-certified physiatrist, examined
appellant on December 6, 2015, reviewed the SOAF and the additional work duties that she felt
contributed to her condition. He opined that her travel, walking for long distances, and
prolonged standing caused an aggravation of the post-traumatic arthritis in her left knee,
accelerating the need for a replacement.

4

On March 25, 2016 OWCP found that a conflict of medical opinion existed between
second opinion physician Dr. Valentino and appellant’s treating physicians Drs. Caldera,
Kaufman, and Zamarin regarding whether her employment activities aggravated her preexisting
left knee arthritis or CRPS. It referred appellant, along with a set of questions, to Dr. William
Emper, a Board-certified orthopedic surgeon, for an impartial medical examination.
In an April 21, 2016 report, Dr. Emper reviewed the August 12, 2014 SOAF and all
medical records. He described appellant’s October 2000 motor vehicle accident resulting in a
comminuted tibial plateau fracture and two accepted work-related aggravations. After a physical
examination, Dr. Emper opined that her knee replacement was due to her preexisting
degenerative arthritis and that the natural progression of the arthritis required left total knee
replacement surgery.5 He found no objective medical evidence to substantiate appellant’s claim
that the work environment or any work injury resulted in permanent exacerbation of the
preexisting, post-traumatic degenerative arthritis. Dr. Emper concluded that her degenerative
knee arthritis was not connected to her work activities by direct cause, aggravation, precipitation,
or acceleration.
By decision dated November 8, 2016, OWCP denied appellant’s claim, finding that she
had not submitted medical opinion evidence sufficient to establish causal relationship between
her diagnosed left knee condition and her employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the facts that the individual is an “employee of the United States,” that the
claim was timely filed, that an injury was sustained in the performance of duty, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.7
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”8 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors the claimant
identified were the proximate cause of the condition for which compensation is claimed or,
stated differently, medical evidence establishing that the diagnosed condition is causally related
to the employment factors identified by the claimant.
5

Appellant’s treating physician accompanied her to the impartial medical examination.

6

Supra note 2.

7

Supra note 2. Kathryn Haggerty, 45 ECAB 383, 388 (1994).

8

20 C.F.R. § 10.5(q).

5

A medical report has probative value only when supported by medical rationale,9 which
includes a physician’s detailed opinion on whether causal relationship exists between the
claimant’s diagnosed condition and the implicated employment activity. The physician’s
opinion must be based on a complete factual and medical background, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and specific employment activity or factors the
claimant identified.10 The claimant’s belief that employment caused or aggravated the claimed
condition is insufficient to establish a causal relationship.11
When there are opposing reports of virtually equal weight and rationale, OWCP will refer
the case to an impartial medical examiner under section 8123(a) of FECA which provides that
the Secretary shall appoint a third physician to resolve the conflict of medical opinion between
the employee’s physician and OWCP’s referral physician.12 For this referee examination,
OWCP will select a physician qualified in the appropriate specialty who has had no prior
connection with the case.13
Where the case is referred to an impartial medical examiner to resolve the conflict
between opposing medical reports of virtually equal weight and rationale, the specialist’s
opinion, if sufficiently well rationalized and based on a proper factual background, must be given
special weight.14
ANALYSIS
The Board finds that appellant has not established that her left knee condition was caused
or aggravated by factors of her federal employment.
Based on an SOAF detailing appellant’s work history, physical examination, and medical
evidence record, impartial medical examiner Dr. Emper, in his April 21, 2016 report, determined
that her left knee condition was due to preexisting degenerative arthritis whose natural
progression eventually required the knee replacement. Dr. Emper found no objective medical
evidence indicating that her work duties or any work injury such as the accepted aggravations
resulted in a permanent occupational condition. Therefore, he concluded that the degenerative
knee arthritis was not causally connected to federal employment.
Because Dr. Emper had full knowledge of the relevant facts, evaluated the course of
appellant’s condition, is a specialist in his field, and based his conclusion on a comprehensive
review of the factual and medical history as well as his own physical examination, the Board
9

T.F., 58 ECAB 128 (2006).

10

A.D., 58 ECAB 149 (2006).

11

Lourdes Harris, 45 ECAB 545, 547 (1994).

12

Supra note 2; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

13

R.C., 58 ECAB 238 (2006).

14

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

6

finds that his opinion constitutes the special weight of the medical evidence.15 Accordingly,
appellant has not established causal relationship between her work duties and her claimed knee
condition.
On appeal, appellant’s representative contends that the impartial medical examiner’s
report did not constitute the weight of the medical evidence, that a second opinion report should
have been excluded from the record, that OWCP did not grant appellant’s accommodations
request during the impartial examination, and the SOAF was not comprehensive. The Board
finds no evidence of record to support her arguments on appeal. Appellant was accompanied to
the impartial medical examination by her treating physician, and the SOAF included all pertinent
work factors. As explained above, Dr. Emper’s report was well-rationalized and based on a
thorough review of the case record. The Board thus finds that OWCP properly afforded the
special weight of the medical evidence to the impartial medical examiner.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an aggravation of preexisting left knee
arthritis causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 8, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.16
Issued: October 29, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
15

T.M., Docket No. 18-0149 (issued September 5, 2018).

16
Colleen Duffy Kiko, Judge, participated in the original decision, but was no longer a member of the Board
effective December 11, 2017.

7

